    Case 4:19-cv-00662-ALM-KPJ Document 12 Filed 04/12/21 Page 1 of 1 PageID #: 40




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


    JULIO CESAR HERNANDEZ, #1800682                  §
                                                     §
    VS.                                              §                 CIVIL ACTION NO. 4:19cv662
                                                     §
    DIRECTOR, TDCJ-CID                               §

                                        ORDER OF DISMISSAL

           The above-entitled and numbered civil action was referred to United States Magistrate Judge

    Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate Judge, which

    contains proposed findings of fact and recommendations for the disposition of such action, has been

    presented for consideration. The Magistrate Judge recommended the petition for writ of habeas

    corpus be dismissed without prejudice to Petitioner’s right to file a motion for leave to file a

    successive § 2254 petition in the United States Court of Appeals for the Fifth Circuit pursuant to 28

    U.S.C. §§ 2244(b)(3)(A), 2255. The Fifth Circuit Court of Appeals denied Petitioner’s motion for

    authorization to file a successive petition on January 22, 2021. No objections were timely filed. The

    Court concludes that the findings and conclusions of the Magistrate Judge are correct, and adopts

    the same as the findings and conclusions of the Court.
.
           It is accordingly ORDERED that the petition for writ of habeas corpus (Dkt. # 1) is

    DISMISSED without prejudice. All motions by either party not previously ruled on are hereby

    DENIED.

          SIGNED this 12th day of April, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
